Mr. Justice Waterman delivered the opinion of the Court. Whether improper evidence was admitted upon the trial of this cause, without a jury, is now immaterial. The court upon undisputed evidence, properly admissible, found that the signatures upon the checks were forgeries—that is, neither made or authorized by the payee. There is no pretense that Mrs. Baker claimed either of these checks, or the proceeds thereof, or was entitled to either. Stripped of all verbiage, the position of appellant is that the checks belonged to Mrs. Baker, nolens miens; that some notary having certified to her acknowledgment of a deed purporting to secure a loan on account of which these checks were given, Mrs. Baker is thus shown to be entitled to the checks, and can bring suit therefor, notwithstanding she had nothing to do with any of and repudiated the entire transaction. The authorities cited as to the effect of a certificate of acknowledgment of a deed are in relation to questions of title, and not with reference to the possession or ownership of checks or their proceeds. Where a check is drawn payable to the order of an actually existing person or corporation, if the order or indorsement of such payee is forged, payment by the bank is no acquittance. The depositor has directed payment to be made in a certain manner; a payment made otherwise than according to his directions is no discharge of the bank’s obligation towards him. Morse on Banks and Banking, Par. 474; Daniel on Neg. Instruments, Par. 1618. The judgment of the Circuit Court is affirmed.